VICKERY, PJ.
We have gone over this record, heard the argument of counsel for the plaintiff in error ,and for the City of Cleveland, and have come to the conclusion that the judgment must be reversed, for the reason that there is no evidence in this record which would tend to prove that the plaintiff in error was the keeper of the dwelling described in the affidavit and in the evidence. The evidence at best does not show that she is anything more than an inmate of the house, and there is no evidence that she was the owner or lessee or proprietor or in any way in charge of the place that was claimed *303to have been keptjor the purpose of lewdness.
The judgment of the court below will, therefore, be reversed, and inasmuch as there is no evidence to sustain the conviction on the affidavit upon which she was charged, the plaintiff in error will be discharged.
Sullivan and Levine, JJ. concur in judgment.